330 S.W.3d 669 (2010)
In re Andrew CAMERON, Sylvia Maria Cameron, and Vanessa Cameron.
No. 04-10-00714-CV.
Court of Appeals of Texas, San Antonio.
October 20, 2010.
*670 Markes E. Kirkwood, Law Offices of Markes E. Kirkwood, San Antonio, TX, for Appellant.
Gregory W. Canfield, The Law Offices of Gregory W. Canfield, P.C., San Antonio, TX, for Appellee.
Sitting: KAREN ANGELINI, Justice, SANDEE BRYAN MARION, Justice, MARIALYN BARNARD, Justice.

OPINION
PER CURIAM.
On October 5, 2010, relator filed a petition for writ of mandamus, requesting that this court order the Honorable Gloria Saldaña to set aside the order granting the motion for new trial. The court has considered relator's petition for writ of mandamus and is of the opinion that relator is not entitled to relief sought against the Honorable Gloria Saldaña. Accordingly, the petition for writ of mandamus is DENIED. See TEX.R.APP. P. 52.8(a).